DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-5 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 9 of U.S. Patent No.11,184,738. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claims are directed to the same subject matter using different wording.
	For example, claims 1 and 11 use the term “living quarters” which is met by U.S. Patent No.11,184,738 claim 1 which recites “living area”.  It would have been obvious for one of ordinary skill in the art before the effective filing date to rename an old component (e.g., living area) to living quarters and claim as a new invention.
	Furthermore, claims 1 and 11 of the instant application are anticipated by U.S. Patent No.11,184,738 claim 1.  For example, the instant application is a broader version therefore is an obvious variant.  Claims 1 and 11 of the instant recite all the elements  of claim 1 of U.S. Patent No.11,184,738 with the exception of “generating an electromagnetic RF signal from and RF generating device” … “converting the back scatter RF signal from an RF analog into an RF digital signal” … “transferring and processing the information”.  Nonetheless, the removal of said limitations from claims 1 and 11 of the instant application makes the claims a broader version of U.S. Patent No.11,184,738.  Therefore, since the omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claims 1 and 11 of the instant application are not patentably distinct from claim 1 of U.S. Patent No.11,184,738.
	Claims 2 and 12 of the instant application are covered by claim 3 of U.S. Patent No.11,184,738.
	Claims 3 and 13 of the instant application are covered by claim 2 of U.S. Patent No.11,184,738.
	Claims 4 and 14 of the instant application are covered by claim 9 of U.S. Patent No.11,184,738.
	Claims 5 and 15 of the instant application are covered by claim 1 of U.S. Patent No.11,184,738.
2.	Claims 6-10 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,184,738 in view of Frenkel et al (2017/0005958) or Deyle et al (2021/0046650).
	Regarding claims 6 and 16.  U.S. Patent No.11,184,738 does not teach labeling subregions of the living quarters based on the created heat maps during multiple time windows.
	Frenkel teaches real time location systems and, more particularly, to real time location systems for monitoring elders (0002, 0105).  Identify falls and/or other forms of elder (say) distress based on generated knowledge regarding a senior’s daily routine e.g. in terms of his or her activities of daily life (0015, 0019) including detecting audio information (0024).  Determine that an elder is present in the hallway for an abnormal amount of time and notify emergency services (0028) and/or determine if elderly is in located in the middle of living room (0030) and/or generate an alarm a senior has been in at least one abnormal location for an abnormal time (0033, 0044, 0107, 0112, 0115-0118, 0120, 0156-0157, 0169, 0194, 0206, 0187, 0293-0294) and/or comparing abnormal location and abnormal time are determined and comparing to norm of times spent in various locations for that senior, generating during a senior-specific learning/training state which may be based on heat map generation (0034, 0070, 0155, 0174) and/or define location in terms of interior design meta data characterizing the senior’s domicile and stored in the system e.g. furniture location meta data or meta data of functional locations e.g. adjacency to a door or window or within viewing distance of a TV (0036) and/or detecting audio from the senior to determine if they are crying (0041).  Detect if senior is in bed (e.g,. bedroom), sofa (e.g,. living room) and/or chair of the living quarters (0106) and/or detect if elder is in front of stove or refrigerator (e.g., subregion is kitchen) (0109) and/or corridor (e.g., hallway) (0157) and/or detect if senior is moving between two rooms and falls in the corridor (0166)..  Senior detected sitting in a bathroom for over 2 hours may be deemed a danger signal (0117).  Detect if elder is sitting/lying on a bed (e.g., bedroom)/sofa(e.g., living room)/toilet(e.g., bathroom)/chair and cannot get up (0122).  Different types of sensors may be used, including radar (0129, 0159, 0175), audio (0141).
	Deyle teaches displaying floor plan, for example illustrating rooms, names of rooms, room numbers, hallways, doors and/or windows (0184, 0261-0262).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify U.S. Patent No.11,184,738 to label subregions of the living quarters as taught by Frenkel or Deyle in order to quickly determine where an elderly person has slipped and/or fallen and notify emergency services.
Regarding claims 7 and 17.  U.S. Patent No.11,184,738 does not teach labeling subregions as a bedroom based on a heat map created during a nighttime window.
	Frenkel teaches real time location systems and, more particularly, to real time location systems for monitoring elders (0002, 0105).  Identify falls and/or other forms of elder (say) distress based on generated knowledge regarding a senior’s daily routine e.g. in terms of his or her activities of daily life (0015, 0019) including detecting audio information (0024).  Determine that an elder is present in the hallway for an abnormal amount of time and notify emergency services (0028) and/or determine if elderly is in located in the middle of living room (0030) and/or generate an alarm a senior has been in at least one abnormal location for an abnormal time (0033, 0044, 0107, 0112, 0115-0118, 0120, 0156-0157, 0169, 0194, 0206, 0187, 0293-0294) and/or comparing abnormal location and abnormal time are determined and comparing to norm of times spent in various locations for that senior, generating during a senior-specific learning/training state which may be based on heat map generation (0034, 0070, 0155, 0174) and/or define location in terms of interior design meta data characterizing the senior’s domicile and stored in the system e.g. furniture location meta data or meta data of functional locations e.g. adjacency to a door or window or within viewing distance of a TV (0036) and/or detecting audio from the senior to determine if they are crying (0041).  Detect if senior is in bed (e.g,. bedroom), sofa (e.g,. living room) and/or chair of the living quarters (0106) and/or detect if elder is in front of stove or refrigerator (e.g., subregion is kitchen) (0109) and/or corridor (e.g., hallway) (0157) and/or detect if senior is moving between two rooms and falls in the corridor (0166)..  Senior detected sitting in a bathroom for over 2 hours may be deemed a danger signal (0117).  Detect if elder is sitting/lying on a bed (e.g., bedroom)/sofa(e.g., living room)/toilet(e.g., bathroom)/chair and cannot get up (0122).  Different types of sensors may be used, including radar (0129, 0159, 0175), audio (0141).
	Deyle teaches displaying floor plan, for example illustrating rooms, names of rooms (e.g., bedroom, bathroom, living room), room numbers, hallways, doors and/or windows (0184, 0261-0262).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify U.S. Patent No.11,184,738 to label a subregion as a bedroom as taught by Frenkel or Deyle in order to quickly determine where an elderly person has slipped and/or fallen in the bedroom and notify emergency services.
Regarding claims 8 and 18.  U.S. Patent No.11,184,738 does not teach labeling subregions as a bathroom based on a heat map created during a nighttime window, where the heat map shows more time spent in the bedroom than the bathroom.
	Frenkel teaches real time location systems and, more particularly, to real time location systems for monitoring elders (0002, 0105).  Identify falls and/or other forms of elder (say) distress based on generated knowledge regarding a senior’s daily routine e.g. in terms of his or her activities of daily life (0015, 0019) including detecting audio information (0024).  Determine that an elder is present in the hallway for an abnormal amount of time and notify emergency services (0028) and/or determine if elderly is in located in the middle of living room (0030) and/or generate an alarm a senior has been in at least one abnormal location for an abnormal time (0033, 0044, 0107, 0112, 0115-0118, 0120, 0156-0157, 0169, 0194, 0206, 0187, 0293-0294) and/or comparing abnormal location and abnormal time are determined and comparing to norm of times spent in various locations for that senior, generating during a senior-specific learning/training state which may be based on heat map generation (0034, 0070, 0155, 0174) and/or define location in terms of interior design meta data characterizing the senior’s domicile and stored in the system e.g. furniture location meta data or meta data of functional locations e.g. adjacency to a door or window or within viewing distance of a TV (0036) and/or detecting audio from the senior to determine if they are crying (0041).  Detect if senior is in bed (e.g,. bedroom), sofa (e.g,. living room) and/or chair of the living quarters (0106) and/or detect if elder is in front of stove or refrigerator (e.g., subregion is kitchen) (0109) and/or corridor (e.g., hallway) (0157) and/or detect if senior is moving between two rooms and falls in the corridor (0166)..  Senior detected sitting in a bathroom for over 2 hours may be deemed a danger signal (0117).  Detect if elder is sitting/lying on a bed (e.g., bedroom)/sofa(e.g., living room)/toilet(e.g., bathroom)/chair and cannot get up (0122).  Different types of sensors may be used, including radar (0129, 0159, 0175), audio (0141).
	Deyle teaches displaying floor plan, for example illustrating rooms, names of rooms (e.g., bedroom, bathroom, living room), room numbers, hallways, doors and/or windows (0184, 0261-0262).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify U.S. Patent No.11,184,738 to label a subregion as a bathroom as taught by Frenkel or Deyle in order to quickly determine where an elderly person has slipped and/or fallen in shower/bathroom and notify emergency services.
Regarding claims 9 and 19.  U.S. Patent No.11,184,738 does not teach labeling subregions as a living room based on an area of the heat map created during an evening time window showing the most time spent.
	Frenkel teaches real time location systems and, more particularly, to real time location systems for monitoring elders (0002, 0105).  Identify falls and/or other forms of elder (say) distress based on generated knowledge regarding a senior’s daily routine e.g. in terms of his or her activities of daily life (0015, 0019) including detecting audio information (0024).  Determine that an elder is present in the hallway for an abnormal amount of time and notify emergency services (0028) and/or determine if elderly is in located in the middle of living room (0030) and/or generate an alarm a senior has been in at least one abnormal location for an abnormal time (0033, 0044, 0107, 0112, 0115-0118, 0120, 0156-0157, 0169, 0194, 0206, 0187, 0293-0294) and/or comparing abnormal location and abnormal time are determined and comparing to norm of times spent in various locations for that senior, generating during a senior-specific learning/training state which may be based on heat map generation (0034, 0070, 0155, 0174) and/or define location in terms of interior design meta data characterizing the senior’s domicile and stored in the system e.g. furniture location meta data or meta data of functional locations e.g. adjacency to a door or window or within viewing distance of a TV (0036) and/or detecting audio from the senior to determine if they are crying (0041).  Detect if senior is in bed (e.g,. bedroom), sofa (e.g,. living room) and/or chair of the living quarters (0106) and/or detect if elder is in front of stove or refrigerator (e.g., subregion is kitchen) (0109) and/or corridor (e.g., hallway) (0157) and/or detect if senior is moving between two rooms and falls in the corridor (0166)..  Senior detected sitting in a bathroom for over 2 hours may be deemed a danger signal (0117).  Detect if elder is sitting/lying on a bed (e.g., bedroom)/sofa(e.g., living room)/toilet(e.g., bathroom)/chair and cannot get up (0122).  Different types of sensors may be used, including radar (0129, 0159, 0175), audio (0141).
	Deyle teaches displaying floor plan, for example illustrating rooms, names of rooms (e.g., bedroom, bathroom, living room), room numbers, hallways, doors and/or windows (0184, 0261-0262).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify U.S. Patent No.11,184,738 to label a subregion as a living room as taught by Frenkel or Deyle in order to quickly determine where an elderly person has slipped and/or fallen in shower/bathroom and notify emergency services.
Regarding claims 10 and 20.  U.S. Patent No.11,184,738 does not teach labeling subregions as a hallway as shown as a corridor in the created heat map.
	Frenkel teaches real time location systems and, more particularly, to real time location systems for monitoring elders (0002, 0105).  Identify falls and/or other forms of elder (say) distress based on generated knowledge regarding a senior’s daily routine e.g. in terms of his or her activities of daily life (0015, 0019) including detecting audio information (0024).  Determine that an elder is present in the hallway for an abnormal amount of time and notify emergency services (0028) and/or determine if elderly is in located in the middle of living room (0030) and/or generate an alarm a senior has been in at least one abnormal location for an abnormal time (0033, 0044, 0107, 0112, 0115-0118, 0120, 0156-0157, 0169, 0194, 0206, 0187, 0293-0294) and/or comparing abnormal location and abnormal time are determined and comparing to norm of times spent in various locations for that senior, generating during a senior-specific learning/training state which may be based on heat map generation (0034, 0070, 0155, 0174) and/or define location in terms of interior design meta data characterizing the senior’s domicile and stored in the system e.g. furniture location meta data or meta data of functional locations e.g. adjacency to a door or window or within viewing distance of a TV (0036) and/or detecting audio from the senior to determine if they are crying (0041).  Detect if senior is in bed (e.g,. bedroom), sofa (e.g,. living room) and/or chair of the living quarters (0106) and/or detect if elder is in front of stove or refrigerator (e.g., subregion is kitchen) (0109) and/or corridor (e.g., hallway) (0157) and/or detect if senior is moving between two rooms and falls in the corridor (0166)..  Senior detected sitting in a bathroom for over 2 hours may be deemed a danger signal (0117).  Detect if elder is sitting/lying on a bed (e.g., bedroom)/sofa(e.g., living room)/toilet(e.g., bathroom)/chair and cannot get up (0122).  Different types of sensors may be used, including radar (0129, 0159, 0175), audio (0141).
	Deyle teaches displaying floor plan, for example illustrating rooms, names of rooms (e.g., bedroom, bathroom, living room), room numbers, hallways, doors and/or windows (0184, 0261-0262).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify U.S. Patent No.11,184,738 to label subregion(s) as hallways/corridors as taught by Frenkel or Deyle in order to quickly determine where an elderly person has slipped and/or fallen in the hallway/corridor  and notify emergency services.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2016/0360362) Do et al teaches heat maps for indoor location services typically include labels/icons for bathrooms, hallways, entry ways, walls, etc.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646